 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHRISTOPHER LANGLEY,                            No. 2: 17-cv-0760 TLN KJN P
12                       Plaintiff,
13            v.                                      ORDER
14    FRANK DOMEIER, et al.,
15                       Defendants.
16

17          Plaintiff, proceeding through counsel, has filed an unopposed request for voluntary

18   dismissal of defendants Bell, Domeier and McNamera. Pursuant to Fed. R. Civ. P. 41(a),

19   plaintiff’s request shall be honored.

20          Accordingly, IT IS HEREBY ORDERED that defendants Bell, Domeier and McNamera

21   are dismissed.

22   Dated: October 11, 2018

23

24

25
     Lang760.59
26
27

28
                                                     1
